             2:08-cv-02232-HAB # 533 Page 1 of 2                                            E-FILED
             Case: 19-1732    Document: 1-2                    Thursday,
                                                 Filed: 04/18/2019       18 April,
                                                                      Pages:   2 2019 04:41:30 PM
                                                                      Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                      Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                            Phone: (312) 435-5850
             Chicago, Illinois 60604                                                  www.ca7.uscourts.gov




                                                    NOTICE OF CASE OPENING
 April 18, 2019


                                         JEFFREY ORR, et al.,
                                         Plaintiffs - Appellees

 No. 19-1732                             v.

                                         WEXFORD HEALTH SOURCES, INC.,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No. 2:08-cv-02232-HAB
 Central District of Illinois
 District Judge Harold A. Baker
 Clerk/Agency Rep Shig Yasunaga

 Case filed: 04/18/2019
 Case type: pr/st
 Fee status: Paid
 Date of Judgment: 02/04/2019
 Date NOA filed: 04/12/2019
The above-captioned appeal has been docketed in the United States Court of Appeals for the
Seventh Circuit.
 Deadlines:

 Appeal No.             Filer                              Document                 Due Date

                        Wexford Health                     Docketing statement
 19-1732                                                                            04/19/2019
                        Sources, Inc.                      due



                        Wexford Health                     Transcript information
 19-1732                                                                            05/02/2019
                        Sources, Inc.                      sheet
           2:08-cv-02232-HAB # 533 Page 2 of 2
           Case: 19-1732    Document: 1-2      Filed: 04/18/2019                                    Pages: 2




                   Wexford Health
 19-1732                                               Appellant's brief                  05/20/2019
                   Sources, Inc.




NOTE: This notice is issued to counsel of record, in furtherance of the revised Circuit Rule 3(d), to provide necessary
information regarding this appeal. Please verify this notice for accuracy. Counsel are encouraged to provide a fax
and/or e-mail address to the court. If any corrections are necessary, please indicate those corrections on this notice
and return it to the Clerk's Office within ten (10) days.

THIS NOTICE SHALL NOT ACT AS A SUBSTITUTE FOR MOTIONS FOR NON-INVOLVEMENT /
SUBSTITUTION OF COUNSEL. COUNSEL ARE STILL REQUIRED TO FILE THE APPROPRIATE MOTIONS.



Important Scheduling Notice!

   Hearing notices are mailed shortly before the date of oral argument. Criminal appeals are scheduled shortly
   after the filing of the appellant's main brief; civil appeals are scheduled after the filing of the appellee's brief. If
   you foresee that you will be unavailable during a period in which your appeal might be scheduled, please write
   the clerk advising him of the time period and the reason for your unavailability. The court's calendar is located
   at http://www.ca7.uscourts.gov/cal/argcalendar.pdf. Once an appeal has been scheduled for oral argument, it is
   very difficult to have the date changed. See Cir.R. 34(e).




 form name: c7_Docket_Notice(form ID: 108)
